DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on December 21, 2021.  Claims 1-20 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
The rejection under 35 USC 101 has been withdrawn. 
	
	


Allowable Subject Matter
Currently claims 1-20 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…create a transaction token to tokenize the digital payment, the transaction token including at least the identification of the target agricultural product, the deposit amount, the price per unit, and the estimated range of units for the target agricultural product;
compute a total amount owed by accessing only the transaction token, and multiplying the price per unit of the target agricultural product by the total unit amount and subtracting the deposit amount”

Blouin discloses compute a total amount owed by accessing the transaction token or the record, and multiplying the price per unit of the target agricultural product by the total unit amount and subtracting the deposit amount (Blouin:  paragraph [0110] - For example, if the contract is for 100 head of cattle and only 99 were delivered, as indicated by the delivered attribute, then the calculation can be an incremental adjustment of a total amount due, Figure 12).  PTO 892 Reference U discloses generation of a token which contains information about the total amount.  Neither Blouin, PTO 892 Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious create a transaction token to tokenize the digital payment, the transaction token including at least the identification of the target agricultural product, the deposit amount, the price per unit, and the estimated range of units for the target agricultural product; compute a total amount owed by accessing only the transaction token, and multiplying the price per unit of the target agricultural product by the total unit amount and subtracting the deposit amount.     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 





/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625